DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4 – 9, 14 – 16, 18 – 25 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (MPEP 2164)


Claims 1 and 18 recite the limitation “sensing with a sound sensor a sound created by the corona discharge mechanism while operative to convert oxygen into ozone with time; estimating an amount of ozone generated with time as a function of the sound sensed by the sound sensor”, which is held to be non-enabling based on a thorough consideration of all the Wands factors as discussed in following. 

About the breadth of claims, the claim 1 is on a method for monitoring ozone generation by an ozone generator, sensing with a sound sensor a sound by the corona discharge mechanism, and estimating an amount of ozone as a function of the sound sensed by the sound sensor. The claim 18 is on a method for operating a hand cleaner dispenser, generating ozone, producing a foamed mixture of ozonated air and a liquid, sensing with a sound sensor a sound by the corona discharge mechanism, estimating an amount of ozone as a function of the sound sensed by the sound sensor, and controlling the operation of the ozone generator as a function of the estimated amount of ozone. 

About nature of invention, this instant application relates to a method for monitoring and controlling generation and dispensing of small amounts of ozone in dispensers of hand cleaners (see e.g. para. 009 of this instant application). 
About the state of the prior art, Ophardt et al. (US8733596B2) discloses a dispenser dispensing ozone containing foam comprising an ozone generator (see e.g. claim 1, 18, and Fig. 34-39), which are the same as the dispenser and the ozone generator claimed in this instant application, except the sound sensor. Gibboney et al. (US5644070) discloses an ozone concentration sensor for use with an ozone generator by measuring the temperature of feed gas and the time taking a high frequency sound pulse to travel a predetermined distance in the feed gas (see e.g. Abstract). Davidson (US5540898) discloses an ozone generator with in-line ozone sensor (a sensing circuit 44 provides the microcontroller 38 with data for determining the amount of ozone gas being produced, see e.g. col. 4 line 28-31 and Fig. 2). Wainwright (US5052382) discloses an apparatus for the controlled generation and administration ozone comprising a monitor 6 for monitoring the ozone concentration (see e.g. Abstract) via a UV light and a strobed detector (see e.g. col. 3 line 54-55).  Chen (CN102671559A) discloses ozone water generator including a sound sensor (see e.g. Abstract), which senses and transmit a voice signal of forced air to a sound signal processing control unit in order to control the ozone generator to start or to stop to produce ozone (see e.g. Abstract, page3 para05 and 06).



About the level of one of ordinary skill, this instant application involves technologies mainly on operation of a dispenser, ozone generation and estimating ozone concentration as a function of the sound created by the corona discharge mechanism and sensed by the sound sensor. From the disclosure of this application, one of ordinary skill understand the operation of a dispenser and ozone generation; however, one of ordinary skill does not have enough knowledge from the disclosure on making a sensor to measure sound of corona and practicing it to measure ozone generated, because there is not prior arts using that technology and it is not a routine type of sensor used for these apparatus.

About the predictability in the art, prior arts do not disclose one kind of sound sensor as claimed by this instant application for estimating ozone concentration 
About the amount of direction provided by the inventors, the specification of this instant application does not disclose how to estimate the amount of ozone as a function of the sound created by the corona discharge mechanism, and does not disclose the relationship between the amount of ozone and the sound properties generated by the corona discharge mechanism. 

About the existence of working examples, the specification of this instant application does not provide working examples on estimate the amount of ozone as a function of the sound created by the corona discharge mechanism.
About the quantity of experimentation, since there is no prior arts disclosing how to estimate the amount of ozone as a function of the sound created by the corona discharge mechanism and sensed by the sound sensor, or the relationship between the amount of ozone and the sound properties, one skilled in the art needs to design a new experiment to investigate the effect of sound properties such as frequency, wavelength and intensity on corresponding ozone undue or unreasonable for one skilled in the art. 
  
Therefore, taking all these factors into account as discussed above, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1 and 18. Thus, claims 1 and 18 are not enabled by the disclosure to make and use the invention defined by the claim(s) to estimate an amount of ozone as a function of the sound created by the corona discharge mechanism and sensed by the sound sensor.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 18 recite the limitation “sensing with a sound sensor a sound created by the corona discharge mechanism while operative to convert oxygen into zone with time; estimating an amount of ozone generated with time as a function of the sound sensed by the sound sensor”. The specification of this instant application does  in the specification. As stated in MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (MPEP 2163.03). Therefore, the specification fails to provide a written description that shows the inventor possessed the invention as recited in claims 1 and 18.

Claims 4 – 9, 14, 15, and 21 – 25 are rejected because of their dependence on claim 1; and claims 16, 19 and 20 are rejected because of their dependence on claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H./
Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795